PRATT, District Judge.
There is no doubt about these importations, steel horseshoe calks in the one case and ball bearings in the other, going into Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 193, 30 Stat. 167 (U. S. Comp. St. 190.1, p. 1645), unless paragraph 135 of that act is more specific. The importers insist that “steel in all forms and shapes,” found in paragraph 135, describes them. We start in 135 with steel in a very crude form, namely, ingots, blooms, slabs. We then go to gun-barrel molds, then to steel castings, then to sheets and plates, and then immediately to “steel in all forms and shapes.” It is true that Congress must have had in mind in this last phrase forms and shapes upon which some labor had been expended in addition to that required to produce sheets and plates. But although, as the Board says, every manufactured article must have form and shape, it is not conceivable that Congress intended to provide in paragraph 135 for such distinctively finished products as those at issue.
Decisions affirmed.